Citation Nr: 0936099	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Mary C. Sotera, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which characterized the appellant's 
claim as a petition to reopen a previously denied claim of 
entitlement to service connection for a nervous condition, 
variably referred to as emotionally unstable personality and 
depressive neurosis.  The appellant submitted a notice of 
disagreement in September 2002 and timely perfected his 
appeal in November 2002.

In March 2004, the Board declined to reopen the appellant's 
claim of entitlement to service connection for a personality 
disorder and remanded the appellant's petition to reopen his 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disorder to obtain missing VA 
treatment records and to obtain a VA examination.  In April 
2006, the Board determined that the rating action of the RO 
on August 30, 1971, denying the appellant's original claim of 
entitlement to service connection for an acquired psychiatric 
disorder, was timely appealed within the requirements of 
governing law and regulations and such appeal, albeit 
unperfected, remains pending.  Further, the Board again 
remanded the claim to provide the appellant with notice of 
his rights under Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), to obtain missing service treatment records and 
to obtain an addenda to the April 2004 and June 2005 VA 
examination reports.

The Board also notes that the appellant participated in a 
Board video conference hearing in October 2003.  A transcript 
of that proceeding has been associated with the appellant's 
claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required on his part. 




REMAND

The appellant provided testimony at a hearing before a 
Veterans Law Judge in October 2003.  That Veterans Law Judge 
has since retired from the Board.  The appellant is entitled 
to a hearing with a Veterans Law Judge who will decide his 
appeal.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.707 (2008).  The Board notified the appellant 
of his right to another hearing in July 2009.  In August 
2009, the appellant requested to attend a Travel Board 
hearing before a Veterans Law Judge in connection with his 
appeal.  Accordingly, the case is remanded to the RO for the 
following action:

The case is REMANDED for the following action:

This claim is remanded to the RO to 
schedule the appellant for a Travel 
Board hearing.  After the hearing has 
been held, or if the appellant fails to 
report for the hearing or withdraws the 
hearing request, the case should be 
returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



